Case 6:08-cr-00027-ACC-LRH Document 237 Filed 12/01/20 Page 1 of 3 PageID 1178




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

    UNITED STATES OF AMERICA,

          Plaintiff,

    v.                                               Case No. 6:08-cr-27-T-22KRS

    DAMON DANIEL McCURRY,

          Defendant.
    ___________________________________/

         DEFENDANT’S UNOPPOSED MOTION FOR LEAVE TO REPLY

          Pursuant to Middle District of Florida Local Rule 3.01(c), Defendant Damon

    McCurry, through undersigned counsel, respectfully requests leave to file a reply

    of no more than 10 pages to the United States’ Response in Opposition to

    Defendant’s Motion for Compassionate Release or Reduction in Sentence, Doc.

    233, within fourteen days of the date of an Order on this motion. As grounds in

    support, Mr. McCurry states:

          1.    On August 31, 2020, this Court expanded the scope of the Federal

    Public Defender’s appointment for Mr. McCurry to include representation for

    purposes of compassionate release. Doc. 226. The Court granted the Office of the

    Federal Public Defender 60 days to file a motion for compassionate release on his

    behalf. Id. The Court granted the Government 30 days to respond. Id.

          2.    Mr. McCurry filed a counseled Motion to Reduce Sentence Pursuant

    to 18 U.S.C. § 3582(c)(1)(A) on October 30, 2020. Doc. 232. The Government

    responded in opposition to Mr. McCurry’s motion on November 27, 2020. Doc. 233.



                                           1
Case 6:08-cr-00027-ACC-LRH Document 237 Filed 12/01/20 Page 2 of 3 PageID 1179




             3.    In its response, the Government argues, among other things, that

    Mr. McCurry does not present extraordinary and compelling circumstances for

    relief in light of the BOP’s “COVID-19 action plan to minimize the risk of

    transmission into and throughout its facilities.” Id. at 1.

             4.    The Court denied without prejudice a prior motion for leave to file a

    reply for failure to comply with Local Rule 3.01(g). Docs. 235, 236. While Rule

    3.01(g) certification is not required here, as this motion is filed in a criminal—not

    a civil—action, 1 in accordance with the Court’s Order, Doc. 236, undersigned

    counsel has conferred with AUSA Daniel Jancha, who advises that the United

    States does not oppose this motion.




    1   Local Rule 3.01(g) reads, in relevant part:

             Before filing any motion in a civil case, except a motion for
             injunctive relief, for judgment on the pleadings, for summary
             judgment, to dismiss or to permit maintenance of a class action, to
             dismiss for failure to state a claim upon which relief can be granted,
             or to involuntarily dismiss an action, the moving party shall confer
             with counsel for the opposing party in a good faith effort to resolve
             the issues raised by the motion, and shall file with the motion a
             statement:
                 (1) certifying that the moving counsel has conferred with opposing
                 counsel; and
                 (2) stating whether counsel agree on the resolution of the motion.

    Id. (emphasis added.) The plain language of Rule 3.01(g) indicates that it
    expressly applies to motions filed in civil cases. The instant motion for relief
    pursuant to 18 U.S.C § 3582(c) is not a civil post-conviction action, but rather a
    continuation of a criminal case. United States v. Fair, 326 F.3d 1317, 1318 (11th
    Cir. 2003) (“[Section] 3582 ‘governs the imposition and subsequent modification of
    a sentence of imprisonment, and it refers to the statutes and rules governing the
    imposition of sentences.’”) (citing United States v. Alvarez, 210 F.3d 309, 310 (5th
    Cir.2000) (internal quotations and citation omitted).


                                               2
Case 6:08-cr-00027-ACC-LRH Document 237 Filed 12/01/20 Page 3 of 3 PageID 1180




          5.     Mr. McCurry respectfully requests leave to file a reply not exceeding

    10 pages addressing the government’s position as to whether Mr. McCurry has

    extraordinary and compelling circumstances, the current conditions at Gilmer

    FCI, where he is housed, and updated medical records provided by the BOP since

    the filing of his motion, Doc. 232. Mr. McCurry requests that he be granted

    fourteen days from the date of an Order on this motion to submit such a reply.


                                                    Respectfully submitted,

                                                    James T. Skuthan
                                                    Acting Federal Defender

                                                     /s/ Juliann Welch
                                                    Juliann Welch
                                                    Research and Writing Attorney
                                                    Florida Bar Number 1003171
                                                    400 North Tampa St., Suite 2700
                                                    Tampa, Florida 33602
                                                    Telephone: (813) 228-2715
                                                    Facsimile: (813) 228-2562
                                                    E-Mail: Juliann_Welch@fd.org


                             CERTIFICATE OF SERVICE

          I hereby certify that on December 1, 2020, I electronically filed the foregoing

    with the Clerk of the Court by using the CM/ECF system, which will send a notice

    of electronic filing to the Office of the United States Attorney.

                                                     /s/ Juliann Welch
                                                    Juliann Welch
                                                    Counsel of Record




                                              3
